DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tread belt driven by the electric motor (claim 1, see 35 U.S.C. 112(a) rejection below) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Page 1, lines 17-18, it is unclear what is meant by “the conventional exercise treadmill is not adapted to take types of exercise equipment”
Appropriate correction is required.

Claim Objections
Claims 1-6 and 10 are objected to because of the following informalities:  
Claim 1, line 7, “configured to place” should read --configured for placement of--
Claim 2, line 3, “each cross rail having” should read --each of the plurality of cross rails comprising--
Claim 2, line 3, “the front uprights” should read --the two front uprights--
Claim 3, line 1, “the cross rails” should read --each of the plurality of cross rails--
Claim 3, line 2, “securing two ends” should read --securing the two ends--
Claim 3, line 3, “the front uprights” should read --the two front uprights--
Claim 4, line 2, “so that” should read --wherein--
Claim 5, line 1, “the underlying frame” should read --wherein the underlying frame--
Claim 6, line 4, “the first and second threaded holes” should read --the plurality of first threaded holes and the plurality of second threaded holes--
Claim 10, line 1, “the fastening members” should read --each of the two fastening members--
Claim 10, line 2, “hollow, triangular, and the fastening members” should read --hollow and triangular, and wherein each of the two fastening members--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 1 recites the limitation “a tread belt driven by the electric motor” in line 3 and further recites the limitation “a massaging strap driven by the electric motor” in line 9. The specification and drawings disclose a single electric motor (16) being secured to the hand rail (35) and mounted to a top end of an intermediate upright (32, last two paragraphs of page 4 of the specification). While it is clear how the disclosed electric motor is capable of driving the massaging strap by connection of the massaging strap directly to the electric motor, there is no apparent connection of the electric motor to the tread belt, and it is unclear how the electric motor would be capable of driving the tread belt. Instead, based on the figures, it appears that the electric motor is only capable of driving the massaging strap as it is illustrated as a separate structure that is merely secured to the frame of the treadmill via the intermediate upright. The specification is not enabling for one of ordinary skill in the art to make the invention as claimed with respect to the tread belt being driven by the electric motor. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “rally ropes” in claim 1 is not a known or accepted structure in the art, and instead appears to be generally associated with nylon or inelastic cords or ropes that can be braided into bracelets or necklaces (see NPL “RallyRope.com”). The term is indefinite because the specification does not clearly redefine the term, and it is unclear what physical or structural characteristics would be associated with the claimed “rally ropes.”
Claim 2 recites the limitation “a plurality of cross rails each with one end of the rally rope secured thereto” in lines 2-3. It is unclear what is being conveyed by this limitation. Specifically, it is unclear if Applicant intends that each of the plurality of cross rails secures the 
Claim 3 recites the limitation “further comprising two fastening plates for securing two ends of the cross rails to the front uprights respectively” in lines 2-3. It is unclear if this limitation is stating that each of the plurality of cross rails further comprises two fastening plates, or if the multi-function exercise treadmill further comprises two fastening plates. Based on the figures and the written description, and in view of the claim objections above, the Examiner suggests amending the language of lines 2-3 of claim 3 similar to --each of the plurality of cross rails further comprising two fastening plates for respectively securing the two ends of the cross rail to the two front uprights--.
Claim 4 recites the limitation “wherein each fastening plate includes a threaded hole so that a threaded fastener is configured to drive through the threaded hole of the fastening plate into the front upright to secure the cross rail and the front upright together”. Following the rejection above to claim 3, it is unclear if this limitation is referring to each of the two fastening plates of each of the plurality of cross rails, or each of the two fastening plates of the multi-function exercise treadmill. Additionally, the limitations of “the front upright” and “the cross rail” lack antecedent basis in the claim, as it is unclear which of the two front uprights and which of the plurality of cross rails these limitations are referring to. Based on the figures and the 
Claim 5 recites the limitation “an intermediate upright” in line 2. It is unclear if the recited intermediate upright of claim 5 is equivalent to the previously recited intermediate upright of claim 1. Should this be the case, the Examiner suggests deleting this limitation from the claim.
Claim 5 recites the limitation “a plurality of pairs of bars” in line 3. It is unclear if the recited plurality of pairs of bars of claim 5 is equivalent to the previously recited plurality of pairs of bars of claim 1. Should this be the case, the Examiner suggests deleting this limitation from the claim.
Claim 8 recites the limitation “a plurality of foam sleeves each disposed on the bar” in line 2. It is unclear if this limitation is intending to refer to the plurality of pairs of bars as recited in claim 1 and 5, see rejection to claim 5 above. Should this be the case, based on the figures and the written description, the Examiner suggests amending the claim language similar to --a plurality of foam sleeves, each of the plurality of foam sleeves disposed on a respective bar of the plurality of pairs of bars--.

Examiner Comment
All claims are rejected under 35 U.S.C § 112 and it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions. (In re Steele 305 F.2d 859,134 USPQ 292 (CCPA 1962)). Please see cited pertinent art below, which disclose various aspects of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPL 1 (Amazon.in “Energie Fitness Home Use EHT-123M Treadmill 2.00 HP Motor with Vibrator Massager and Heart Rate Program, MP3 + Speakers”) teaches a treadmill comprising an electric motor for driving a tread belt (2.0HP DC motor), an underlying frame comprising two front uprights, an intermediate upright with a second, separate motor (Silica Gel Damping, Vibrator Massager) secured thereto, two side rails with the tread belt rotatably disposed therebetween, a rack including a plurality of S-shaped cavities configured to hold a plurality of dumbbells therein, and a plurality of pairs of bars disposed on the intermediate upright, and a massaging strap driven by the second, separate motor (Silica Gel Damping, Vibrator Massager). NPL 1 does not teach the tread belt and the massager being driven by the same electric motor, nor does it teach a plurality of rally ropes secured to the underlying frame.
NPL 2 (YouTube video titled “ECO-DE® treadmill with massage and Mp3 ECO-2595”) teaches a treadmill comprising a tread belt, an underlying frame including two front uprights, an intermediate upright with an electric motor secured thereto, two side rails with the tread belt rotatably disposed therebetween, a rack disposed on the intermediate upright, the rack 
Thomas (US Patent No. 9079062) teaches resistance bands that can be releasably attached to the frame of a treadmill to allow a user to perform upper body and resistance band exercises.
Please see PTO-892 for additional relevant prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        



/Megan Anderson/Primary Examiner, Art Unit 3784